ARDRICH, District Judge.
I fully concur in the result of the foregoing opinion, but should prefer to see the decision in this case based distinctly upon the theory that the remedy by bill in equity provided by section 4915, when sought in a situation involving intervention rights, and a decision by the Court of Appeals of the District of Columbia, a court having appellate jurisdiction over certain intervention patent rights and proceedings, should be administered according to the due and ordinary course of equity practice and procedure; and upon the idea, where questions of fact have been determined and established by such a court of competent jurisdiction, in an inter partes case, that the results of the decision will not be overthrown except upon such grounds as relief is granted from judgments at law and decrees in equity, under the broad sense in which equity and common-law jurisdictions are understood in this country and in England.
While it was doubtless intended to provide an independent proceeding in equity, under the well-understood historical view and the thousands of judicial interpretations which accept the law and equity terms in the Constitution, the judiciary act, and other enactments of Congress with reference to law and equity proceedings as meaning *98the usual course of law and equity as administered in this country and in England, it cannot be possible that Congress intended to enlarge the general rules governing equitable remedy, to the end that relief should result, in a trial de fiovo, whenever a different court under another view as to the measure of proofs, or upon another view as to the weight of evidence, or upon a little more evidence, shall reach a different conclusion as to facts already judicially established by a court of competent jurisdiction in an inter partes case, rather than from the usual grounds upon which equitable relief is afforded when former judicial determinations are involved.
On the contrary, Congress in providing remedy in patent cases by bill in equity on notice to adverse parties and upon “other due proceedings” must have intended proceedings in the ordinary course of equity, and that would mean, when applied to a case like this, that final results once reached by a court of competent jurisdiction over subject-matter and parties will not be disturbed in an equity proceeding between the same parties, except upon a bill which states a case for equitable relief and a case so clear upon the evidence as to show that the results were promoted by fraud, accident, or mistake. Such a construction of section 4915 would place an inventor’s rights in respect to equitable relief from judicial determinations upon the same basis- as general property rights which general rules of equity safeguard only against fraud, accident, or mistake.
The strong language of Morgan v. Daniels, 153 U. S. 120, 14 Sup. Ct. 772, 38 L. Ed. 657, had reference to a decision of the Patent Office, an executive branch of the government, having limited authority to pass upon special facts, and not to the more solemn decision of a court having full jurisdiction on appeal over facts in controversy.
I think, however, that the result of the logic and reasoning of Morgan v. Daniels, though having reference to a decision of the Patent Office, in an executive branch of the government, rather than to a judicial determination, when applied to a case of judicial determination like the one by the Court of Appeals for the District of Columbia, would mean the rule which I have stated, because in the closing paragraph of Mr. Justice Brewer’s opinion it is stated that the testimony was not sufficient to produce a clear conviction that the Patent Office made a mistake.